Exhibit 10.16

 

ASSET PURCHASE AGREEMENT

 

Dated as of

 

December 2, 2007,

 

By and among

 

Barnhill’s Buffet, Inc.

as Seller

 

And

 

Star Buffet Management, Inc.,

as

Buyer

 

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December 2, 2007, is by
and among BARNHILL’S BUFFET, INC., a Tennessee corporation (the “Seller or the
Company”) and STAR BUFFET MANAGEMENT, INC., a wholly owned subsidiary of Star
Buffet, Inc., a Delaware corporation, (together with any successor and assigns,
the “Buyer”).

 

RECITALS

 

A.            The Seller is engaged in the business of operating a chain of
restaurants known as Barnhill’s Buffet that specialize in Southern-style buffet
dining and catering.

 

B.            On the terms and subject to the conditions set forth in this
Agreement, the Seller desires to sell, and the Buyer desires to acquire certain
assets and assume certain liabilities of Seller’s restaurants listed on
Exhibit A attached hereto (collectively, the “Restaurants”), and to assume
certain real property and personal property leases as well as certain contracts
related thereto necessary for the operation of the Restaurants.

 

C.            In connection with this Agreement, the Seller will commence a
proceeding (the “Bankruptcy Case”) in the United States Bankruptcy Court for the
Middle District of Tennessee (the “Bankruptcy Court”) by filing a voluntary
petition for relief under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) (the date of such filing being the “Petition Date”).

 

D.            The Seller and the Buyer have agreed that the transactions
contemplated hereby shall be accomplished through a sale and assignment of
assets to the Buyer pursuant to Sections 363 and 365 of the Bankruptcy Code.

 

E.             The Seller and the Buyer contemplate a closing of the
transactions on the Target Date (as defined in Section 2.3 herein) following the
entry of the Sale Order (as defined in Section 7.2), which Sale Order shall not
be subject to any stay, as of the Closing Date (as defined in Section 2.3).

 

F.             All disclosure schedules and exhibits referred to herein are
hereby incorporated by reference and, taken together with this Agreement
(including the foregoing Recitals) shall constitute but a single agreement.

 

ARTICLE 1

 

PURCHASE AND SALE

 

1.1           Assets.  Subject to the terms of this Agreement and pursuant to
Sections 363 and 365 of the Bankruptcy Code, Seller agrees to sell, transfer,
convey and/or assign to Buyer, and Buyer agrees to purchase and acquire from
Seller at the Closing (as defined in Section 2.3), all of Seller’s right, title
and interest, whatsoever, in and to the assets described below and in the
following manner (collectively, the “Assets”) free and clear of all Encumbrances
(as defined in Article 10):

 

--------------------------------------------------------------------------------


 

(a)           Store Inventory.  At the Closing but effective as of the Effective
Time (as defined in Section 2.6), Seller shall sell, transfer and assign to
Buyer all of Seller’s right, title and interest in and to all of the inventory
on hand (including raw materials, work in process and finished goods) at the
Restaurant Sites.

 

(b)           Real Property Lease Assignments.  Described in Exhibit A are
locations of certain restaurant sites leased by Seller (the “Restaurant Sites”)
that constitute all of the sites on which the Restaurants are located.  Subject
to Section 1.6, at the Closing but effective as of the Effective Time, Seller
shall transfer, sell and assign to Buyer all of Seller’s right, title and
interest in and to the leases for the Restaurant Sites (the “Assumed Leases”)
free and clear of all Encumbrances.

 

(c)           Tangible Personal Property.  At the Closing but effective as of
the Effective Time, Seller shall sell, transfer and assign to Buyer, free and
clear of all Encumbrances, all of Seller’s right, title and interest in and to
all tangible personal property owned or leased by Seller and located at the
Restaurant Sites, including, without limitation, certain leasehold improvements
and fixtures located at the Restaurant Sites and further including, without
limitation, the items described on Exhibit B (the “Tangible Personal Property”).

 

(d)           Personal Property Leases and Executory Contract Assignments. 
Described in Exhibit C are certain personal property leases (“Personal Property
Leases”) as well as certain licenses (including, without limitation, licenses
relating to computer hardware and software), contracts, third-party warranties,
arrangements and other agreements that may constitute executory contracts under
Section 365 of the Bankruptcy Code (“Executory Contracts” and together with the
Assumed Leases and the Personal Property Leases, the “Assigned Agreements”) to
which the Seller is a party, relating to the business conducted at the
Restaurant Sites.

 

(e)           Books and Records.  At the Closing, Seller shall sell, convey,
transfer and assign to Buyer all of Seller’s right, title and interest in and to
all “Books and Records” (including the right of possession) located at the
Restaurants and/or Seller’s corporate headquarters that relate to the business
conducted at the Restaurant Sites and/or the ownership of the Assets.  Following
the Closing, Seller shall have the right to retain copies of any Books and
Records transferred to Buyer.    “Books and Records” means all sales records,
purchase records, customer lists, supplier lists, advertising and promotional
materials, health inspection records including all records regarding the
Occupational Safety and Health Act and similar government examinations and
clearances, correspondence and other records, real estate and developmental
data, blueprints.

 

(f)            Perpetual License of Trade names.  At the Closing but effective
as of the Effective Time, Seller shall grant to Buyer a perpetual license to use
any trade names, trademarked names, or graphics owned by Seller for purposes of
operating the Restaurants (the “License”).

 

1.2           Excluded Assets.  Except for the Assets set forth in Section 1.1,
all other assets of Seller are excluded from the purchase and sale contemplated
by this Agreement.  For the avoidance of doubt, subject to Section 9.3, all
security deposits, refunds, deposits and prepaid expenses of Seller, whether or
not they relate to a property subject to an Assignment Agreement, are not Assets
to be transferred to Buyer (the “Prepaid Charges”).

 

2

--------------------------------------------------------------------------------


 

1.3           Assumed Liabilities.  On the Closing Date, but effective as of the
Effective Time, Buyer shall assume and agree to discharge only the following
specifically enumerated obligations and liabilities of Seller (the “Assumed
Liabilities”):

 

(a)           All liabilities and obligations arising after the Closing Date
with respect to or arising under the Assets;

 

(b)           All liabilities, obligations and commitments under the Assigned
Agreements accruing with respect to any periods after the Effective Time or
requiring payment of an obligation which becomes due and payable after the
Effective Time and which, in any event, is attributable to the period after the
Effective Time; and

 

(c)           All liabilities, obligations and commitments accruing with respect
to any periods after the Effective Time requiring payment of an obligation
which, in any event, becomes due and payable after the Effective Time resulting
from, caused by or arising out of, directly or indirectly, the conduct by Buyer
in operating the business at the Restaurant Sites.

 

1.4           Retained Liabilities.  Notwithstanding anything contained in this
Agreement to the contrary, Buyer does not assume or agree to pay, satisfy,
discharge or perform, and shall not be deemed by virtue of the execution and
delivery of this Agreement or any document delivered at the Closing pursuant to
this Agreement, to have assumed, or to have agreed to pay, satisfy, discharge or
perform, any liability, obligation or indebtedness of Seller, whether primary or
secondary, direct or indirect, other than the Assumed Liabilities.  Seller shall
retain all liabilities and obligations of Seller other than the Assumed
Liabilities to the extent specifically provided in Section 1.3  subject to the
prorations set forth in Section 9.3 (all such liabilities and obligations
retained by Seller being referred to herein as the “Retained Liabilities”).  By
way of illustration, and not of limitation, Retained Liabilities include:

 

(a)           All liabilities, obligations and commitments of Seller or any
predecessor(s) or Affiliate(s) of Seller relating to Taxes (as defined in
Article 10) with respect to the Assets or otherwise, for all periods, or
portions thereof, on or prior to the Closing Date, subject to the prorations set
forth in Section 9.4;

 

(b)           All liabilities, obligations and commitments for any legal,
accounting, investment banking, brokerage or similar fees or expenses incurred
by Seller in connection with, resulting from or attributable to the transactions
contemplated by this Agreement;

 

(c)           Liabilities, obligations and commitments for which Buyer does not
expressly assume an obligation or liability as described in Section 1.3;

 

(d)           Liabilities, obligations and commitments for any borrowed money
incurred by Seller or any predecessor(s) or Affiliate(s) of Seller; and

 

(e)           All liabilities, obligations and commitments of Seller, whether
known or unknown, disclosed or undisclosed, resulting from, caused by or
accruing out of, at any time, directly or indirectly, the conduct of its
business or ownership or lease of any of its properties or assets or any
properties or assets previously used by Seller at any time prior to or on the
Closing Date.

 

3

--------------------------------------------------------------------------------


 

1.5           Sale and Assignment Pursuant to Bankruptcy Code.  All the sales,
assumptions and assignments contemplated by this Article 1 shall be subject to
Bankruptcy Court approval pursuant to, among other things, Sections 363 and 365
of the Bankruptcy Code.

 

1.6           Assigned Agreements. Seller shall assume and assign to the Buyer
all of the Assigned Agreements.  Set forth on Exhibits A and C is certain
information describing the monetary obligations associated with the Assigned
Agreements and any monetary defaults there under as of the Petition Date (the
“Cure Amounts”). To the extent required by the Bankruptcy Court under the
Bankruptcy Code in order to permit the assumption and assignment of the Assigned
Agreements to the Buyer pursuant to this Agreement, (i) the Buyer hereby agrees
to pay the Cure Amounts listed in Exhibits A and C, (ii) the Buyer shall provide
adequate assurances of future performance as required by the Bankruptcy Code
with respect to each Assigned Agreement and (iii) at the Closing, any
obligations that have accrued but are not yet due for payment under the Assigned
Agreements shall be pro-rated between the Seller and Buyer as of the Closing in
accordance with Section 9.3.

 

ARTICLE 2

 

CONSIDERATION; ALLOCATION; PAYMENT

 

2.1           Assumption; Purchase; Consideration.  In consideration of the
sale, conveyance, transfer and/or assignment of the Assets as provided in
Article 1, and subject to the provisions of this Agreement, at the Closing Buyer
shall:

 

(a)           assume the Assumed Liabilities; and

 

(b)           purchase the Assets for the Purchase Price (as defined below).

 

2.2           Purchase Price.  The purchase price for the sale of the Assets
shall be $7,500,000.00 in cash (the “Purchase Price”).

 

2.3           Closing.  The “Closing” of the transactions contemplated herein,
including payment of the Purchase Price, shall take place at the offices of the
Company or such other location in Nashville, TN as may be agreed upon, no later
than five (5) days following the entry of the Sale Order (the “Target Date”) (or
such earlier date as Buyer and Seller may mutually agree, the “Closing Date”);
provided, that no stay of the Sale Order shall be in effect and provided,
further, that the Sale Order shall contain a waiver of the automatic ten
(10) day stay under Rule 6004(h) of the Federal Rules of Bankruptcy Procedure;
provided, further, however, that in no event unless otherwise agreed in writing
shall the Closing take place on a date which is after February 1, 2008 (the
“Termination Date”).  At the Closing, Buyer shall pay the Purchase Price to
Seller by wire transfer of immediately available funds to one or more bank
accounts of Seller, or as directed by Seller in accordance with the terms of the
Sale Order approved by the Bankruptcy Court.

 

2.4           Allocation.  On or before the date that is five (5) days before
the Closing Date, the Seller and the Buyer will agree upon an allocation of the
Purchase Price covering the Assets for federal, state and local Tax purposes. 
The Seller and the Buyer will implement, report and accept such allocation for
federal, state and local Tax purposes.  The parties agree that such allocations

 

4

--------------------------------------------------------------------------------


 

will not in any way limit their respective rights and obligations under the Sale
Documents (as defined in Section 3.2) in respect of representations, warranties,
covenants and agreements and the breach thereof or damages therefore.

 

2.5           Transfer Taxes.  Buyer shall pay all sales, transfer and use
taxes, if any, that arise from the Transaction.   The parties will reasonably
cooperate to minimize any such taxes.

 

2.6           Effective Time.  The effective time of the transactions
contemplated hereby shall be 12:01 a.m. (Nashville, Tennessee time) on the first
day following the Closing (the “Effective Time”), notwithstanding the fact that
the actual physical exchange of documents shall take place at the Closing.

 

2.7           Deposit.  Upon the execution of this Agreement, Buyer shall place
in escrow with Seller’s counsel a refundable purchase price deposit of $100,000
in cash.  Two weeks prior to the Sale Hearing, an additional refundable purchase
price deposit in an amount such that the total cash deposits placed in escrow
with Seller’s counsel is equal to five percent (5%) of the Purchase Price (all
such cash placed in escrow hereinafter referred to as the “Deposit”), all of
which shall be placed in an interest-bearing account.  Upon Closing, the Deposit
will be applied against the Purchase Price.  Otherwise, the deposit will either
be returned to Buyer or paid to Seller in satisfaction of Buyer’s obligation to
pay the Seller Termination Fee as specified in Section 7.4.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except (i) as set forth in the schedules referenced herein, to the extent
(ii) it would not reasonably be expected to result in a Material Adverse Effect,
(iii) the Bankruptcy Court determines otherwise, and (iv) the Bankruptcy Code
provides otherwise, as an inducement to Buyer to enter into and perform its
obligations under this Agreement, Seller hereby represents and warrants to Buyer
as follows:

 

3.1           Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Tennessee and has full organizational power and organizational authority to
conduct its business as it is now being conducted and to own, operate or lease
the properties and assets it currently owns, operates or holds under lease.

 

3.2           Power and Authorization.  Subject to approval by the Bankruptcy
Court, Seller has full power and authority to execute and deliver this Agreement
and any agreement, document, certificate or instrument being delivered pursuant
to or in connection with the transactions contemplated by this Agreement
(collectively, the “Sale Documents”) to perform its obligations hereunder and
there under and to consummate the transactions contemplated hereby and thereby. 
The execution and delivery of this Agreement and the other Sale Documents, and
the performance by Seller of its obligations hereunder and there under, and the
consummation of the transactions contemplated hereunder and there under, have
been duly authorized by Seller.  This Agreement and the other Sale Documents
upon execution and delivery by Seller and upon approval of the Bankruptcy Court
will constitute the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms.

 

5

--------------------------------------------------------------------------------


 

3.3           No Violation.  Except as set forth on Schedule 3.3 hereto, the
execution, delivery and performance by Seller of this Agreement and the other
Sale Documents and the consummation or performance of the transactions
contemplated herein and therein do not and will not:

 

(a)           conflict with, result in the breach, modification, termination or
violation of, or loss of any benefit under, constitute a default under,
accelerate the performance required by, result in or give rise to a right to
amend or modify the terms of, result in the creation of any lien upon any assets
or properties, or in any manner release any party thereto from any obligation
under, any material mortgage, note, bond, indenture, contract, agreement, lease,
license or other instrument or obligation of any kind or nature by which Seller,
or any of its properties or assets, may be bound or affected;

 

(b)           contravene or conflict with, or result in a violation of, result
in any loss of benefit under, or give any Person the right to challenge any of
the transactions contemplated by this Agreement and the other Sale Documents or
to exercise any remedy or obtain any relief under, any permit, concession,
franchise, order, judgment, writ, injunction, law, rule, ordinance, regulation,
statute or decree applicable to Seller; or

 

(c)           conflict with or violate any provision of the certificate of
incorporation, bylaws or resolutions adopted by the board of directors or
stockholders, each as heretofore amended, of Seller.

 

3.4           No Consent Required.  Except for Bankruptcy Court approval or as
otherwise contemplated by this Agreement [or as set forth on Schedule 3.4
hereto], no consent, approval, order or authorization of, or declaration, filing
or registration with, any Person, entity or governmental authority is required
to be made or obtained by Seller in connection with the authorization,
execution, delivery or performance of this Agreement, the other Sale Documents
or the transactions contemplated hereby and thereby.

 

3.5           Compliance with Laws; Permits.  To the Knowledge of the Seller,
Seller is in material compliance with all laws, regulations, rules, ordinances,
orders and other requirements applicable to the operation, conduct or ownership
of the business conducted at the Restaurant Sites.  Seller holds all of the
required permits, licenses, approvals and authorizations of any Governmental
Unit (as defined in Article 10) or third parties (collectively, “Permits”)
necessary or appropriate for the conduct of its business at the Restaurant
Sites.  To the Knowledge of the Seller, all such Permits are in full force and
effect, and will remain with Seller upon, and will not be affected by, the
Closing; there is no condition, nor has any event occurred, which constitutes or
with the giving of notice or passage of time or both would constitute a
violation of the terms of any Permit and no cancellation, modification or
revocation of any of the Permits is pending or threatened.

 

3.6           Property.

 

(a)           Seller has good and marketable title or rights as lessee to all
real, personal, mixed, tangible and intangible property of any kind or nature
owned or used by Seller at the Restaurant Sites, constituting the Assets, in
each case free and clear of all Encumbrances, except for Encumbrances identified
on Schedule 3.6(a) hereto on the date hereof.  The Assets located at the
Restaurant Sites (a) constitute all the assets, of any nature whatsoever,
necessary at the

 

6

--------------------------------------------------------------------------------


 

Restaurant Sites in order for Seller to operate its business at the Restaurant
Sites in the manner such business is presently operated by Seller, and
(b) include all of the operating assets of Seller at the Restaurant Sites.  Upon
the execution of this Agreement, Buyer shall have the right to communicate with
landlords (and other parties in the leasehold chain) regarding the leaseholds
related to the Restaurant Sites.

 

(b)           Seller has a valid leasehold interest to all of the Assumed
Leases.  Each of the Assumed Leases is the subject of a written lease agreement
and there are no oral terms inconsistent with the written terms thereof.  Except
as set forth on Schedule 3.6(b), to the Knowledge of the Seller, no work has
been performed on, or materials supplied to, any of the Assumed Leases within
the applicable statutory period which would give rise to any mechanic’s or
materialmen’s liens for any amount in excess of $1,000.

 

3.7           Condition of Property and Related Matters.

 

(a)           All buildings, machinery, equipment and other tangible assets
constituting the Assets and used by Seller in the conduct of its business at the
Restaurant Sites, including but not limited to the Tangible Personal Property,
are in fair or good operating condition and repair, reasonable wear and tear
excepted, are usable in the ordinary course of business and are adequate and
suitable for the uses to which they are being put.  All such assets and property
are located at real property locations constituting the Restaurant Sites.

 

3.8           Material Contracts.  With respect to the business conducted at the
Restaurant Sites, Seller has not entered into nor is it bound by any contract,
agreement or commitment of an amount or value in excess of $50,000 in the
aggregate, written or oral, including without limitation any obligations for
money borrowed (the “Material Contracts”); true, correct and complete copies of
all written Material Contracts previously have been furnished to Buyer.  Except
as set forth on Schedule 3.8, to the Knowledge of the Seller, Seller is not in
default, and no event has occurred or circumstances exists that, with or without
which, the giving of notice or the passage of time or both, may contravene,
conflict with, result in a breach of or constitute a default by Seller, or any
other party under any Material Contract or any other obligation owed by Seller,
and no event has occurred which, with the giving of notice or the passage of
time or both, would constitute a default by any other party to any such Material
Contract or obligation.  The consummation of the transactions contemplated by
the Sale Documents will not result in a breach of or constitute a default under,
any Material Contract or the right of any other party to the Material Contract
to terminate the same and there are no negotiations pending to revise the terms
of any such Material Contracts.

 

3.9           Employee Matters.

 

(a)           Seller is not a party to or bound by any collective bargaining
agreement and there are no labor unions or other organizations representing,
purporting to represent or, to the Knowledge of Seller, attempting to represent
any employees employed in the operation of the business conducted at the
Restaurant Sites.  Since February 11, 2005, there has not occurred or, to the
Knowledge of Seller, been threatened any material strike, slowdown, picketing,
work stoppage, concerted refusal to work overtime or other similar labor
activity with respect to any employees employed in the operation of the business
conducted at the Restaurant Sites.  There are

 

7

--------------------------------------------------------------------------------


 

no labor disputes currently subject to any grievance procedure, arbitration or
litigation and there is no representation petition pending or, to the Knowledge
of Seller, threatened with respect to any employee employed in the operation of
the business conducted at the Restaurant Sites.  The Seller has complied with
all provisions of all Legal Requirements (as defined in Article 10) pertaining
to the employment of employees, including, without limitation, all such Legal
Requirements relating to labor relations, equal employment, fair employment
practices, entitlements, prohibited discrimination or other similar employment
practices, entitlements, prohibited discrimination or other similar employment
practices or acts, except for any failure so to comply that, individually or
together with all such other failures, has not and will not result in a material
Liability or obligation on the part of the Buyer, and has not had or resulted
in, and is not expected to have or result in, a Material Adverse Effect (as
defined in Article 10).

 

(b)           Buyer shall have no Liability on account or with respect to any
benefits due Seller’s employees (including without limitation any Liability
arising in connection with or with respect to any of the following:
compensation, unemployment insurance contributions, termination payments,
severance payments, retirement, pension, profit-sharing, retirement plans,
bonus, vacation, disability, health, accrued sick leave or other employee
benefit plans, agreements or understandings).  The terms and conditions
(including the scope and amount of all benefits) under which any employment will
be offered to employees of Seller by Buyer shall be determined by Buyer in its
sole discretion.

 

3.10         Books and Records.  All the books, records and accounts of Seller
relating to the Restaurant Sites, all of which have been made available to
Buyer, are in all material respects accurate and complete, accurately reflect
all matters normally recorded in the books, records or accounts of Seller in
accordance with Seller’s historical practices, are in all material respects in
compliance with all laws and regulations applicable to Seller as they relate to
the business conducted at the Restaurant Sites and accurately present and
reflect in all material respects the transactions described therein.

 

3.11         Taxes.  Except as set forth on Schedule 3.11, all Tax returns,
reports and declarations required by any governmental authority to be filed in
connection with Seller’s ownership or lease of the Assets or the operation of
the business conducted at the Restaurant Sites have been timely filed and, to
the Knowledge of Seller, are complete and correct in all material respects and
all Taxes related thereto have been paid.

 

3.12         Litigation.  Except as set forth in Schedule 3.12, there is no
claim, counter-claim, action, suit, order, proceeding or investigation pending,
in law or in equity, or, to the Knowledge of Seller, threatened against or
involving Seller, with respect to the business conducted at the Restaurant Sites
(or pending or, to the Knowledge of Seller, threatened against any of the
officers, directors or key employees of Seller with respect to business
activities (including any products sold) at the Restaurant Sites conducted on
behalf of Seller) with respect to or affecting Seller, its accounts, business,
properties, assets or rights, or relating to the transactions contemplated
hereby, before any court, agency, regulatory, administrative or other
governmental body or officer or before any arbitrator; nor to the Knowledge of
Seller, is there any reasonable basis for any such claim, action, suit,
proceeding or governmental, administrative or regulatory investigation that
would result in a Material Adverse Effect.  Seller is not directly subject to or
affected by any order, judgment, decree or ruling of any court or governmental
agency relating to affecting the

 

8

--------------------------------------------------------------------------------


 

Restaurant Sites.  Seller has not received any written opinion or memorandum of
legal advice from legal counsel to the effect that it is exposed to any
liability which may be material to the business, prospects, results of
operations, financial condition or assets of Seller at the Restaurant Sites.

 

3.13         Environmental and Safety Requirements.

 

(a)           To the Knowledge of Seller, Seller is in material compliance with
all applicable Environmental and Safety Requirements (as defined below) at the
Restaurant Sites and Seller possesses all required permits, licenses and
certificates for the Restaurants, and has filed all notices or applications,
required thereby.   To the Knowledge of Seller, Seller has not received any
notice or other communication from any party with respect to Seller’s failure to
comply with Environmental and Safety Requirements.  For purposes of this
Agreement, “Environmental and Safety Requirements” means all federal, state,
provincial, foreign and local laws, bylaws, rules, regulations, ordinances,
decrees, orders, statutes, actions, guidelines, standards, arrangements,
injunctions, policies and requirements relating to public health and safety,
worker health and safety, disabilities, pollution and protection of the
environment (including without limitation the handling of any polluted, toxic or
hazardous materials), all as amended;

 

(b)           To the Knowledge of the Seller, the properties at the Restaurant
Sites are not subject to any, nor are there any facts or circumstances which
Seller reasonably believes could form the basis for any, Liability, contingent
or otherwise arising out of any Environmental and Safety Requirements.  There
are no pending or, to the Knowledge of Seller, threatened claims or Encumbrances
for Seller’s failure to comply with any Environmental and Safety requirements. 
Seller does not have in its possession or under its control at the Restaurant
Sites any hazardous substances, except those hazardous substances as are used in
the ordinary course of the business of Seller and are used or maintained in
compliance with the Environmental and Safety Requirements;

 

(c)           To the Knowledge of the Seller, during the period Seller has
occupied the Restaurant Sites, there has been no Release (as defined in
Article 10) or threat of Release, of any hazardous materials at or from the
Restaurant Sites or at any other locations where any hazardous materials were
generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by the Restaurant Sites, or from any other properties and
assets (whether real, personal, or mixed) in which Seller has or had an interest
or, to the Knowledge of Seller, any geologically or hydrologically adjoining
property, whether by Seller or any other Person; and

 

(d)           Seller has delivered to Buyer true and complete copies and results
of any reports, studies, analyses, tests, or monitoring possessed or initiated
by Seller pertaining to hazardous materials or hazardous activities in, or, or
under the Restaurant Sites, or concerning compliance by Seller or any other
Person for whose conduct it is or may be held responsible, with Environmental
and Safety Requirements.

 

3.14         Store Inventory.  All of the Store Inventory is located at one or
more of the Restaurant Sites.

 

3.15         No Undisclosed Liabilities.  Seller has not incurred any
liabilities or obligations of any nature, whether known or unknown, absolute,
accrued, contingent or otherwise and whether due or to become due, arising out
of or related to the business conducted at the Restaurant Sites,

 

9

--------------------------------------------------------------------------------


 

except (a) as set forth in Schedule 3.15, (b) as and to the extent disclosed or
reserved against in the most recent balance sheet of Seller provided to Buyer,
and (c) for liabilities and obligations that were (i) incurred in the ordinary
course of business consistent with past practice and (ii) individually or in the
aggregate are not material to the business conducted at the Restaurant Sites and
have not had or resulted in, and would not reasonably be expected to result in,
a Material Adverse Effect.

 

3.16         Disclosure.  No representation or warranty or other statement made
by Seller in this Agreement or in connection with the transactions contemplated
hereby omits to state a material fact necessary to make any of them, in light of
the circumstances in which it was made, not misleading.

 

3.17         Brokers, Finders, etc.  Other than Brookwood Associates, retained
by the Seller as its investment banker in connection with the transactions set
forth in this Agreement, all negotiations relating to this Agreement and the
transactions contemplated hereby, have been carried on without the participation
of any Person acting on behalf of Seller in such manner as to give rise to any
valid claim against the Buyer or any of its subsidiaries for any brokerage or
finder’s commission, fee or similar compensation, or for any bonus payable to
any officer, director, employee, agent or sale representative of or consultant
to Seller upon consummation of the transactions contemplated hereby or thereby. 
Buyer shall have no obligation to pay the fees and expenses of Brookwood
Associates.

 

3.18         Notice of Sale.  Notice of this Agreement and Notice of the Sale
Order and the hearings therefore will be duly and properly given to all known
creditors and parties in interest in the Bankruptcy Case, including but not
limited to, any parties holding consensual or nonconsensual liens on the Assets,
the non-Seller parties to the Assigned Agreements being assumed pursuant to this
Agreement, the employees at the Restaurant Sites, and applicable taxing and
governmental authorities.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Seller to enter into and perform its respective obligations
under this Agreement, Buyer hereby represents and warrants to Seller as follows:

 

4.1           Organization and Good Standing; Power.  Buyer is a corporation
duly organized, validly existing and in good standing under the laws of the
State of [Delaware] and has full power and authority to conduct its business as
it is now being conducted and to own, operate or lease the properties and assets
it currently owns, operates or holds under lease.

 

4.2           Authorization.  Buyer has full power and authority to execute and
deliver this Agreement and any agreement, document, certificate or instrument
being delivered pursuant to or in connection with the transactions contemplated
by this Agreement, to perform its obligations hereunder and there under and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery of this Agreement and the other Sale Documents, and the performance by
Buyer of its obligations hereunder and there under, and the consummation of the
transactions

 

10

--------------------------------------------------------------------------------


 

contemplated hereunder and there under, have been duly authorized by Buyer. 
This Agreement and the other Sale Documents upon execution and delivery by Buyer
shall constitute the legal, valid and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms.

 

4.3           No Violation.  The execution, delivery and performance by Buyer of
this Agreement and the other Sale Documents and the consummation of the
transactions contemplated herein and therein do not and will not:

 

(a)           conflict with, result in the breach, modification, termination or
violation of, or loss of any benefit under, constitute a default under,
accelerate the performance required by, result in or give rise to a right to
amend or modify the terms of, result in the creation of any Encumbrance upon any
assets or properties, or in any manner release any party thereto from any
obligation under, any mortgage, note, bond, indenture, contract, agreement,
lease, license or other instrument or obligation of any kind or nature by which
Buyer or any of its properties or assets may be bound or affected;

 

(b)           conflict with, violate or result in any loss of benefit under, any
permit, concession, franchise, order, judgment, writ, injunction, regulation,
statute or decree; or

 

(c)           conflict with or violate any provision of the articles of
organization or operating agreement, each as heretofore amended, of Buyer.

 

4.4           No Consent Required.  Except as otherwise contemplated by this
Agreement, no consent, approval, order or authorization of, or declaration,
filing or registration with, any person, entity or governmental authority is
required to be made or obtained by Buyer in connection with the authorization,
execution, delivery or performance of this Agreement, the other Sale Documents
or the transactions contemplated hereby.

 

4.5           Financing Commitment.  Buyer has sufficient funds to pay the
Purchase Price or, alternatively, has secured a financing commitment from a
third party in an amount sufficient to pay the Purchase Price.

 

4.6           “AS IS” Transaction.  BUYER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ARTICLE 3 ABOVE, THE SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE ASSETS.  BUYER FURTHER ACKNOWLEDGES THAT BUYER HAS
CONDUCTED AN INDEPENDENT INSPECTION AND INVESTIGATION OF THE PHYSICAL CONDITION
OF THE ASSETS AND ALL SUCH OTHER MATTERS RELATING TO OR AFFECTING THE ASSETS AS
BUYER DEEMED NECESSARY OR APPROPRIATE AND THAT, EXCEPT FOR ANY REPRESENTATIONS
AND WARRANTIES EXPRESSLY SET FORTH IN ARTICLE 3 AND THE CONDITION OF TITLE TO
THE ASSETS CONFERRED BY THE SALE ORDER, BUYER IS PROCEEDING WITH ITS ACQUISITION
OF THE ASSETS BASED SOLELY UPON SUCH INDEPENDENT INSPECTIONS AND
INVESTIGATIONS.  ACCORDINGLY, BUYER WILL ACCEPT THE ASSETS AT THE CLOSING “AS
IS,” “WHERE IS,” AND “WITH ALL FAULTS.”

 

11

--------------------------------------------------------------------------------


 

ARTICLE 5

 

COVENANTS AND OTHER TERMS

 

Except (i) to the extent it would not reasonably be expected to result in a
Material Adverse Effect, (ii) to the extent the Bankruptcy Court determines
otherwise, and (iii) to the extent the Bankruptcy Code provides otherwise,
Seller and Buyer covenant and agree as follows:

 

5.1           Conduct of Business.  Seller agrees that from the date of this
Agreement through the earlier to occur of (x) the Closing Date, and (y) the date
on which this Agreement is terminated in accordance with the provisions of
Section 8.1 hereof, the Seller will:

 

(a)           Conduct of Business.  Use commercially reasonable efforts to
conduct the business at the Restaurant Sites in the ordinary course and in
substantially the same manner as such business has previously been carried out,
without limiting the foregoing, the Seller will use commercially reasonable
efforts to maintain adequate inventory levels and adequate staffing levels, and
the Seller will not engage in any transactions not in the ordinary course.

 

(b)           Representations and Warranties; Conditions.  Use commercially
reasonable efforts not to engage in any practice, take any action, fail to take
any action or enter into any transaction that could reasonably be expected to
(i) cause any of the representations and warranties herein to be untrue,
inaccurate or incorrect at any time, or (ii) result in any of the conditions set
forth in Section 6.1 not being satisfied on or prior to the Termination Date.

 

(c)           Sale of Assets; Liens.  Not (i) transfer, convey, sell or encumber
any of the Assets, except inventory sold in the ordinary course of its business,
or Encumbrances granted under the Seller’s post-petition financing facility or
otherwise authorized by the Bankruptcy Court, or (ii) dispose of, or trade in,
any of the Tangible Personal Property.

 

(d)           Maintenance of Relationships.  Subject to Seller’s
responsibilities as a debtor-in-possession under the Bankruptcy Code, use
commercially reasonable efforts to preserve its current relationships with its
customers, suppliers, vendors and other Persons with which it has significant
business relationships.  Subject to Bankruptcy Court approval, continue to honor
gift certificates / coupons tendered by customers and take all commercially
reasonable steps to ensure that the Seller’s suppliers and vendors continue to
provide product and services to the Seller during the pendency of the Bankruptcy
Case and to the Buyer after Closing on ordinary trade and credit terms.  The
Seller shall notify Buyer in writing within five (5) Business Days of the
receipt of any written notice or Knowledge of the Seller (without due inquiry)
to the effect that any current material vendor or supplier of the Seller or
other party to any Assigned Agreement could reasonably be expected to terminate
or materially alter its business relations with the Seller, either as a result
of the Bankruptcy Case, the transactions contemplated herein or otherwise.

 

5.2           Non-Interference.  Seller shall not take any actions that impair
or interfere with the rights of Buyer hereunder.

 

5.3           Notices and Consents.  Seller shall be responsible for obtaining
prior to the Closing all waivers, permits, consents, approvals or other
authorizations from third Persons and Governmental Units, if any, and to effect
all such registrations, filings with and notices to third

 

12

--------------------------------------------------------------------------------


 

Persons and Governmental Units, including all local, county, state and federal
taxing authorities, as may be necessary in order to permit the consummation of
the transactions contemplated by this Agreement free and clear of all
Encumbrances.  Buyer shall use reasonable efforts to assist Seller in obtaining
such waivers, permits, consents, approvals and authorizations and in making such
registrations and filings.

 

5.4           Solicitation of Employees.  Upon execution of this Agreement by
both Buyer and Seller, Buyer may discuss with any of Seller’s employees at the
Restaurants their employment by Buyer after the Closing.  Buyer may discuss
employment with other Seller employees only upon written request and approval. 
Upon the Closing, Seller shall terminate all of the employees employed by Seller
at the Restaurants.   Buyer will have the right, but not the obligation, to
interview and hire any such employee of Seller, and Seller and Buyer shall
cooperate to effect an orderly transition of any present or former employees of
Seller to be hired by Buyer, in its sole discretion, upon or after the Closing.

 

5.5           Reasonable Efforts.  Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use reasonable efforts to take,
or cause to be taken, all action, and to do, or cause to be done as promptly as
practicable, all things necessary to consummate the transactions contemplated by
this Agreement, including, without limitations, the prompt preparation and
filing by Seller of all necessary pleadings, motions and notices in connection
with the approval by the Bankruptcy Court of this Agreement.

 

ARTICLE 6

 

CONDITIONS PRECEDENT TO THE CLOSING

 

6.1           Conditions Precedent to Obligations of Buyer.  The obligations of
Buyer under this Agreement to consummate the transactions contemplated hereby
shall be subject to the satisfaction, at or prior to the Closing, of all of the
following conditions, any one or more of which may be waived at the option of
Buyer (provided, however, that (1) the parties acknowledge and agree that any
representations and warranties of the Seller contained in Article 3 of this
Agreement and referenced in this Section 6.1 are qualified in their entirety by
those qualifications set forth in clauses (i) through (iv) of the introductory
paragraph to such Article 3, and (2) any covenants of the Seller contained in
this Agreement and referenced in this Section 6.1 are qualified in their
entirety by those qualifications set forth in clauses (i) through (iii) of the
introductory paragraph to Article 5):

 

(a)           Representations and Warranties; Performance of Agreements. 
Subject to the acknowledgments set forth in Section 4.6, (i) all of the
representations and warranties of the Seller set forth herein and any related
Sale Documents shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date (or, if made as of a specified date, as of such date); (ii) the
Seller shall have performed and complied in all material respects with all of
their covenants and other obligations contained in this Agreement required to be
performed or complied with by Seller at or before the Closing; and (iii) the
Buyer shall have received a certificate on behalf of the Seller as to the
fulfillment of the conditions set forth in clauses (i) and (ii) above, which
certificate shall have the effect of a representation and warranty of the Seller
as to the matters set forth therein.

 

13

--------------------------------------------------------------------------------


 

Required Consents.  The Buyer shall have received copies of all of the consents,
permits, and regulatory approvals necessary to consummate the transactions
contemplated by this Agreement; provided the failure to obtain the consent of
Spirit Master Funding, LLC to the assumption and/or assignment of the
lease(s) for the restaurants in Apopka, Ocala, Columbus, Gulfport and Moss Point
shall excuse Buyer from closing under this Agreement but shall not entitle Buyer
to a Buyer Termination Fee.

 

(b)           Ancillary Agreements.  The Buyer shall have received the following
Sale Documents, each dated as of the Closing Date and in full force and effect
as of the Closing Date:

 

(i)            one or more Bills of Sale, duly executed by the Seller, the forms
of which shall be submitted by Buyer on or before such date that is five
(5) Business Days prior to the Sale Hearing (each, a “Bill of Sale”);

 

(ii)           the License, duly executed by the Seller, the form of which shall
be submitted by Buyer on or before such date that is five (5) Business Days
prior to the Sale Hearing; and

 

(iii)          all other instruments of transfer, duly executed by the Seller as
shall be reasonably necessary or appropriate to vest in the Buyer good and
indefeasible title to the Assets and to permit the Buyer to conduct the business
at the Restaurant Sites without interruption.

 

(c)           No Legal Obstruction.  Except as is otherwise contemplated by the
Bankruptcy Case, no suit, action or proceeding not disclosed in the schedules to
this Agreement by any Person, entity or governmental agency shall be pending or
threatened in writing, which if determined adverse to Seller, or Buyer’s
interests, could reasonably be expected to have a Material Adverse Effect.  No
injunction, restraining order or order of any nature shall have been issued by
or be pending before any court of competent jurisdiction or any governmental
agency challenging the validity or legality of the transactions contemplated
hereby or restraining or prohibiting the consummation of such transactions or
compelling Buyer to dispose of or discontinue or materially restrict the
operations of a significant portion of Seller’s business conducted at the
Restaurants.

 

(d)           Damage or Destruction.  From the date hereof until the Closing,
there shall have been no loss or destruction of any portion of the properties or
assets of Seller at the Restaurants, nor any institution or threat of any
condemnation or other proceedings to acquire or limit the use of any of the
properties or assets of Seller at the Restaurants, which (in any such case)
could reasonably be expected to result in a Material Adverse Effect.

 

(e)           Bankruptcy Court Approval.  The Sale Order shall have been entered
and shall be in form and substance reasonably satisfactory to Seller and Buyer,
and shall have become a Final Order (as defined in Article 10); provided,
however, that Buyer will use its reasonable efforts to consummate the
transactions contemplated hereby under circumstances where an appeal of the Sale
Order is pending, no stay has been obtained, and Buyer reasonably believes that
closing the transaction will moot any such appeal(s).  Any other orders of the
Bankruptcy Court with respect to this Agreement shall be in form and substance
reasonably satisfactory to Buyer.

 

14

--------------------------------------------------------------------------------


 

6.2           Conditions Precedent to Obligations of Seller.  The obligations of
Seller under this Agreement to consummate the transactions contemplated hereby
will be subject to the satisfaction, at or prior to the Closing, of all the
following conditions, any one or more of which may be waived at the option of
Seller:

 

(a)           No Breach of Covenants; True and Correct Representations and
Warranties.  There shall have been no material breach by Buyer in the
performance of any of the covenants herein to be performed by it in whole or in
part prior to the Closing, and the representations and warranties of Buyer
contained in this Agreement, if specifically qualified by materiality, shall be
true and correct in all respects as of the date hereof and as of the Closing
Date and, if not so qualified, shall be true and correct in all material
respects as of the date hereof and as of the Closing Date, except for
representations or warranties that are made by their terms as of a date
specified by month, day and year, which shall be true and correct or true and
correct in all material respects, as applicable, as of such specified date. 
Seller shall receive at the Closing a certificate dated as of the Closing and
executed on behalf of Buyer, certifying in such detail as Seller may reasonably
require, the fulfillment of the foregoing conditions, and restating and
reconfirming as of the Closing all of the covenants, representations and
warranties of Buyer contained in this Agreement, specifying in detail the extent
of any breaches thereof.

 

(b)           No Legal Obstruction.  Except as is otherwise contemplated by the
Bankruptcy Case, no suit, action or proceeding not disclosed in this Agreement
by any person, entity or governmental agency shall be pending or threatened in
writing, which could reasonably be expected to have a material adverse effect
upon (i) Buyer or (ii) the benefits to Seller of the transactions contemplated
hereby.  No injunction, restraining order or order of any nature shall have been
issued by or be pending before any court of competent jurisdiction or any
governmental agency challenging the validity or legality of the transactions
contemplated hereby or restraining or prohibiting the consummation of such
transactions or compelling the disposition of or discontinue or materially
restrict the operations of a significant portion of Buyer.

 

(c)           Cure of Defaults.  Buyer shall have satisfied its obligations, if
any, under Section 1.6.

 

(d)           Sale Order.  The Sale Order shall have been entered, shall be in
form and substance reasonably satisfactory to Buyer, and shall have each become
a Final Order; provided, however, that Buyer will use its reasonable efforts to
consummate the transactions contemplated hereby under circumstances where an
appeal of the Sale Order is pending, no stay has been obtained, and Buyer
reasonably believes that closing the transaction will moot any such appeal(s). 
Any other orders of the Bankruptcy Court with respect to this Agreement shall be
in form and substance reasonably satisfactory to Buyer.

 

6.3           Waiver of Conditions.  Buyer may unilaterally waive any of the
conditions to closing set forth in Section 6.1 of this Agreement.  Seller may
unilaterally waive any of the condition to closing set forth in Section 6.2 of
this Agreement.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 7

 

BANKRUPTCY ACTIONS

 

7.1           Commencement of the Case.  Seller shall file voluntary petitions
under chapter 11 of the Bankruptcy Code as soon as practicable after the
execution of this Agreement, but no later than five (5) days thereafter.

 

7.2           Bankruptcy Court Approvals.

 

(a)           As soon as practicable following the Petition Date, Seller shall
file with the Bankruptcy Court and serve motions seeking (the “Sale Motion”):
(i) a hearing before the Bankruptcy Court on an expedited basis (the “Initial
Hearing”) for an order (the “Bid Procedures Order”) approving, among other
things, (A) procedural matters related to the transactions contemplated hereby
(including the process by which higher and better offers to purchase the Assets
may be presented to the Seller), (B) the Seller’s obligations with respect to
the Buyer protections described in this Article 7, (C) the adequacy of notice to
creditors and parties in interest of the final hearing to approve the sale of
the Assets and the assumption of the Assumed Liabilities (the “Sale Hearing”)
and (D) setting a date for the Sale Hearing; and (ii) an order (the “Sale
Order”) authorizing, among other things, (A) Seller to sell the Assets to Buyer
pursuant to this Agreement and Sections 363 and 365 of the Bankruptcy Code, free
and clear of all interests in or to the Assets within the meaning of Bankruptcy
Code Section 363(f), and otherwise free and clear of all other liens,
encumbrances, claims and liabilities, except for the Assumed Liabilities, and
(B) Buyer to assume the Assumed Liabilities and Seller to be relieved of
liability therefrom.

 

(b)           Seller shall request an expedited hearing on shortened notice to
cause the Initial Hearing on the Sale Motion to be held as soon as ten
(10) Business Days, but no later than twenty (20) Business Days after the
Petition Date, and shall on the Petition Date serve a notice of the Sale Motion,
the Sale Motion, the proposed form of the Bid Procedures Order and the request
for an expedited hearing date by first-class mail, postage prepaid, upon:  all
Persons known to have expressed an interest in a transaction with respect to the
Assets or a portion thereof during the past six (6) months; all entities known
to have asserted any Encumbrance or interest in the Assets or Assigned
Agreements; all non-Seller parties to the Assigned Agreements; the United States
Trustee; any Governmental Unit that may have a claim in the Bankruptcy Case, and
the twenty largest unsecured creditors identified by Seller in its chapter 11
petition.  The Seller shall use reasonable efforts to cause the Bankruptcy Court
to enter the Bid Procedures Order as promptly as practicable but no later than
three (3) Business Days after the commencement of the initial hearing on the
Sale Motion.

 

(c)           Bid Procedures Order.  The Bid Procedures Order shall provide,
among other things, that:

 

(i)            Within two (2) Business Days after the entry of the Bid
Procedures Order (the “Mailing Date”), the Seller shall serve a copy of the Bid
Procedures Order and a notice of sale, approved by the Bankruptcy Court by
first-class mail, postage prepaid, upon:  all Persons known to have expressed an
interest in a transaction with respect to the Assets or a portion thereof during
the past six (6) months; all entities known to have asserted any Encumbrance or
interest in the Assets; all non-Seller parties to the Assigned Agreements; the
United States Trustee; and counsel to an Official Creditors’ Committee, if one
has been appointed (or if no counsel has been

 

16

--------------------------------------------------------------------------------


 

retained, then on the members of such committee); all other known creditors and
equity security holders of the Seller; all Persons that have requested special
notice in the Bankruptcy Case; and all other Persons as directed by the
Bankruptcy Court;

 

(ii)           On or before the Mailing Date, the Seller shall serve on all
non-Seller parties to the Assigned Agreements a notice of cure amount (the “Cure
Notice”) stating as to each the Cure Amount necessary, if any, to cure defaults
and compensate the non-Seller party under Section 365 of the Bankruptcy Code in
order for the Seller to assume and assign the Assigned Agreements.  The
non-Seller party to an Assigned Agreement shall have until 4:00 p.m. Central
Time five (5) Business Days prior to the Sale Hearing (the “Contract Objection
Deadline”) to file with the Bankruptcy Court and serve its objection on any
grounds to the assumption or assignment of any Assigned Agreement to which it is
a party or to the amount or terms of payment of the Cure Amount, and shall state
the grounds for its objection with specificity (with appropriate documentation
in support thereof), including what alternative Cure Amount it contends is
required.  Such objections shall be served so as to be actually received by
counsel for the Seller and counsel for the Buyer on or before the Contract
Objection Deadline.  If no objection is timely received, the Cure Amount set
forth in the Cure Notice shall be controlling, notwithstanding anything to the
contrary in any Assigned Agreement or any other document, and each non-Seller
party to an Assigned Agreement that has received actual or constructive notice
of the Cure Objection Deadline shall be deemed (x) to have waived and released
any right to assert an objection to the Cure Amount set forth in the Cure Notice
and (y) to have consented to the assumption and assignment of such Assigned
Agreement to the Buyer, and shall be forever barred from asserting any other
claims against the Seller or its bankruptcy estate, the Buyer, or the property
of either of them, with respect to such Assigned Agreements as to amounts (other
than the Cure Amount set forth in the Cure Notice) that were due or defaults
that existed or other performance that was due from the Seller under such
Assigned Agreements prior to the Closing.  At the Sale Hearing, the Court will
consider and resolve any objections to assumption and assignment of the Assigned
Agreements, including objections to the Cure Amounts or to the provision of
adequate assurance of future performance that were timely raised by the
non-Seller party;

 

(iii)          The Buyer Termination Fee (as defined in Section 7.4) is approved
and shall be afforded administrative expense priority status pursuant to
Section 503(b)(1)(A) of the Bankruptcy Code, and shall be authorized and
directed to be paid at the time and under the circumstances set forth in this
Agreement;

 

(iv)          Each prospective bidder (each a “Potential Bidder”) must deliver
to the Seller (x) financial statements, financing commitments or other
satisfactory evidence which the Seller determines may be necessary to
demonstrate the Potential Bidder’s ability to perform if its bid is accepted and
(y) an executed confidentiality agreement in form and substance satisfactory to
the Seller and substantially similar to the confidentiality agreement previously
entered into between Buyer and the Company.  After a Potential Bidder delivers
all such materials and the executed confidentiality agreement, the Seller shall
determine whether the Potential Bidder has demonstrated the financial capacity
to consummate the purchase of the Assets and to be otherwise reasonably likely
to be able and willing to consummate the contemplated transactions and, if, so,
shall designate the Potential Bidder as a “Qualified Bidder.”  The Seller shall
promptly notify the Buyer of the identity of any Qualified Bidder;

 

17

--------------------------------------------------------------------------------


 

(v)           The Seller shall make available to each Qualified Bidder the form
of purchase agreement which must be used to make a Qualified Bid (the
“Form Agreement”), which form shall be substantially similar to and in no
material term shall it differ from this Agreement and shall be the template used
by such Qualified Bidder in submitting a bid;

 

(vi)          A “Qualified Bid” is a written contract offer signed by a
Qualified Bidder and received by the Seller no later than 4:00 p.m. Central Time
on the date that is four (4) Business Days prior to the date of the Sale Hearing
(the “Qualified Bid Deadline”) and satisfies all of the requirements set forth
in this Clause (vi).  Such offer must be in the form of and substantially the
same in all material respects as the Form Agreement, and accompanied by a
black-lined version showing changes from the Form Agreement, which changes must
be immaterial and acceptable to the Seller; provided, however, that such offer
must require the parties to consummate the transactions on the same timing as
set forth in this Agreement, and may not be subject to any representations,
warranties, covenants, contingencies or conditions that are not set forth in
this Agreement, including any financing, diligence, board approval or similar
contingencies or conditions.  Such offer shall specify the purchase price that
the Qualified Bidder proposes, which shall be payable entirely (x) in cash at
least equal to $7,850,000 (the sum of the Purchase Price, the Buyer Termination
Fee, and $125,000), and (y) in the assumption of liabilities equal to or greater
than those to be undertaken by the Buyer under the Assigned Agreements (the
“Minimum Overbid”).  The Seller shall promptly provide the Buyer and any other
Qualified Bidder with copies of all Qualified Bids.  In order to be a Qualified
Bid, such offer must be accompanied by a cash deposit equal to or greater than
5% of the cash consideration set forth in such bid (such deposited amount, the
“Bid Deposit”) in immediately available funds as “earnest money” which shall be
deposited in an escrow account under an escrow agreement with an escrow agent,
on terms and conditions substantially similar to the terms contained in this
Agreement.  If such Qualified Bidder’s bid is not approved as the Successful Bid
at the Sale Hearing, the Bid Deposit plus accrued interest will be returned to
such Qualified Bidder;

 

(vii)         If the Seller receives at least one (1) Qualified Bid prior to the
Qualified Bid Deadline, then the Seller shall notify the Buyer and any Qualified
Bidder who has submitted a Qualified Bid prior to the Qualified Bid deadline
that the Seller shall consider at an auction to be held at the offices of the
Company or such other location in Nashville, TN as may be specified, subject to
such reasonable rules and regulations as may be established by Seller’s counsel,
at 10:00 a.m. Central time two (2) Business Days prior to the Sale Hearing, any
bids that may be submitted by the Buyer or a Qualified Bidder.  Only the Buyer
and Qualified Bidders that have submitted Qualified Bids prior to the Qualified
Bid Deadline may participate at the auction.  Copies of all Qualified Bids shall
be provided to Buyer and any other Qualified Bidder at least two (2) Business
Days before the auction.  The Seller at the commencement of the auction shall
identify the bid that they have deemed the highest and best offer. The Seller
shall permit the Buyer and Qualified Bidders to submit subsequent bids, provided
that each subsequent bid must exceed the amount of the preceding bid by not less
than $125,000.  In determining the amount of any subsequent bid by the Buyer,
credit in the amount of the Buyer Termination Fee shall be given. The Seller,
subject to oversight and approval by the Bankruptcy Court, shall supervise the
bidding process and conduct the bidding in such a manner to provide the Buyer
and Qualified Bidders fair and equal opportunity to participate in the auction.
When the Seller has reasonably determined that the bidding process is concluded,
then the Seller shall determine which bid (that is in compliance with the
requirements of clause (vi)) is to be recommended to the Bankruptcy Court for
approval.

 

18

--------------------------------------------------------------------------------


 

The Bankruptcy Court shall at the Sale Hearing authorize the Seller to complete
a sale to the highest and best bid (the “Successful Bid”); and

 

(viii)        If the Seller does not receive at least one (1) Qualified Bid
prior to the Qualified Bid Deadline, then no auction shall be scheduled or
conducted, and the Bankruptcy Court at the Sale Hearing shall proceed solely to
consider approval of this Agreement and the transactions contemplated herein and
will not consider any competing or alternative offers or proposals to purchase
assets from the Seller, nor shall the Bankruptcy Court consider any objections
to the Sale Motion that are based on the existence or potential for other or
different offers or proposals to purchase the Seller’s assets.

 

(d)           Sale Order.  The Seller shall request a Sale Hearing, such hearing
to be regularly noticed under applicable rules of procedure, to be held as soon
as thirty (30), but no later than ninety (90) days, after the Petition Date, and
shall on the Petition Date serve a notice of the Sales Motion, the proposed form
of the Sale Order and the date of the Sale Hearing by first-class mail, postage
prepaid, upon: all Persons known to have expressed an interest in a transaction
with respect to the Purchased Assets or a portion thereof during the past six
(6) months; all entities known to have asserted any Encumbrance or interest in
or upon the Assets or Assigned Agreements; all non-Seller parties to the
Assigned Agreements; the United States Trustee; and the twenty (20) largest
unsecured creditors identified by Seller in its chapter 11 petition. The Seller
shall use all reasonable efforts to cause the Bankruptcy Court to enter the Sale
Order as promptly as practicable, but in no event later than three (3) Business
Days after the commencement of the Sale Hearing.

 

(i)            The Sale Order shall provide, among other things, that:

 

(A)          The Sale Motion is granted and the sale of the Assets (including
the assumption and assignment of the Assigned Agreements), in accordance with
the terms and conditions of this Agreement, is approved.  The sale of the Assets
is necessary, essential and appropriate under the circumstances of the Seller’s
bankruptcy estate, which (together with the Seller’s creditors) would suffer
immediate and irreparable harm if the Seller were not permitted to sell the
Assets (including assumption and assignment of the Assigned Agreements) at this
time.  The transactions contemplated by this Agreement are permissible under
Sections 363 and 365 of the Bankruptcy Code, and do not amount to a sub rosa
plan of reorganization.  The Seller has engaged in fair and reasonable
marketing, advertising and other sale efforts and procedures in connection with
the transactions, both before and after the Petition Date, and has complied with
the Bid Procedures Order.

 

(B)           The Sellers have obtained a fair and reasonable price for the
Assets.

 

(C)           Notice of the Sale Motion was appropriate and adequate in the
circumstances and complied in all respects with the requirements of the
Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Bankruptcy
Rules for the Bankruptcy Court and the Bid Procedures Order, and is approved. 
No further notice of, or hearing on the Sale Motion is required.  Adequate
notice of and an opportunity to be heard with respect to the Sale Motion has
been given to all parties in interest, including all Persons claiming any
interest in or Lien on the

 

19

--------------------------------------------------------------------------------


 

Assets, including landlords under any Assumed Leases, non-Seller parties to any
Assigned Agreements and governmental taxing authorities that may, as a result of
the transactions authorized hereby have claims, whether contingent,
unliquidated, unknown or otherwise.

 

(D)          The Assets (including the Assigned Agreements) will be sold to the
Purchaser free and clear of all Encumbrances, and of any other interests in the
Assets because, in each case as appropriate, the requirements of
Section 363(f) of the Bankruptcy Code have been satisfied.  The sale free and
clear and the assumptions and assignments shall be self-executing and neither
the Seller nor the Buyer shall be required to execute or file releases,
termination statements, assignments, consents or other instruments in order to
effectuate the sale of the Assets free and clear, or to bind the non-Seller
parties to the assumption and assignment of the Assigned Agreements.  Any
Encumbrances and other interests in the Seller’s interest in the Assets shall
attach to the proceeds from the sale in the order of their priority, with the
same validity, force and effect which they now have against the Assets.

 

(E)           The Assigned Agreements to be assumed and assigned under this
Agreement and the Sale Order shall be in full force and effect, with no oral or
other modifications or waivers thereof, and all payments due there under are
current.  If the Closing occurs, the Buyer shall pay the portion of the Cure
Amounts, if any, due under Section 1.6 of this Agreement.  If the Closing
occurs, the Seller, not the Buyer, shall be solely responsible for satisfying
any other obligations that accrue before the Effective Time under the Assigned
Agreements, and the Buyer, not the Sellers, shall be solely responsible for
satisfying any obligations accruing there under after the Effective Time.  
Subject to Section 7.5 herein, no consents are necessary for the assumption and
assignment of any of the Assigned Agreements, and the assumption and assignment
of each of the Assigned Agreements shall be effective at the Closing
notwithstanding any provisions therein or in applicable law that restrict the
assignability thereof.

 

(F)           This Agreement was proposed, negotiated and entered into by the
Sellers and the Purchaser without collusion, in good faith and from arms’-length
bargaining positions.

 

(G)           The terms and conditions of the transactions set forth in this
Agreement are approved, this Agreement and the other Sale Documents (when
executed) will constitute valid and binding agreements of the Seller,
enforceable against them in accordance with their terms, and the Seller is
authorized, empowered and directed to take all such action as may be necessary
or appropriate to consummate the transactions, all without further order of the
Bankruptcy Court.

 

(H)          The Bankruptcy Court shall retain jurisdiction to implement and
enforce the terms of this Agreement and the Sale Order, including the terms on
which the Assigned Agreements are assumed and assigned.  The Buyer has furnished
adequate assurance of future performance.

 

(I)            No bulk sales law or any similar law of any state or other
jurisdiction shall apply in any way to the transactions authorized herein.

 

20

--------------------------------------------------------------------------------


 

(J)            The Sale Order is a final, appealable order, which shall be
effective immediately upon entry, except to the extent stayed by its terms.  The
ten (10) day stay of the Sale Order, as provided in Rule 6004(h) and 6006(d) or
any other Rule of the Federal Rules of Bankruptcy Procedure, shall not apply. 
Absent judicial imposition of a stay of the Sale Order pending appeal, the
Seller and the Buyer may immediately consummate the Transactions approved
hereby, notwithstanding whether an appeal of the Sale Order is pending at any
time.

 

7.3           Time Periods.  Subject to Section 8.1, any of the time periods set
forth in Sections 7.2(b) and (d) may be extended for a period aggregating not
more than fifteen (15) calendar days as a result of delays in scheduling or
conduct of court hearings that arise, notwithstanding the reasonable efforts of
the Seller, due to the lack of availability of a hearing date on the calendar of
the Bankruptcy Court or extensions or continuances granted by the Bankruptcy
Court at the request of third parties.

 

7.4           Payment of Termination Fee.

 

(a)           Subject to approval of the Bankruptcy Court, if a Qualified Bid
submitted in accordance with the Bid Procedures Order is approved by Order of
the Bankruptcy Court and Buyer is not in breach under this Agreement, the Buyer
shall be paid a termination fee of Two Hundred Twenty-five Thousand Dollars
($225,000) (the “Buyer Termination Fee”).  Similarly, Buyer shall pay Seller a
termination fee equal to the amount of the Deposit (the “Seller Termination
Fee”) in the event Seller has satisfied its conditions to closing under the
Agreement (or is prevented from doing so by Buyer’s actions) and Buyer fails to
close the transactions contemplated by this Agreement.  Payment of the Seller
Termination Fee to Seller by Buyer shall constitute liquidated and agreed
damages in respect of this Agreement and the transactions contemplated by this
Agreement, and Buyer shall have no further liability to Seller.  Seller believes
that it is impossible to determine accurately the amount of all damages that
Seller would incur by virtue of a breach by Buyer of its obligations to proceed
with the transactions contemplated by this Agreement, and its sole and exclusive
remedy for any such breach shall be to receive payment of the Seller Termination
Fee.  Buyer’s obligation to pay the Seller Termination Fee to Seller shall be
discharged upon the release to Seller from the escrow described in Section 2.8
of the full amount of the Deposit.  If this Agreement is terminated for any
reason that does not result in the payment of the Seller Termination Fee, the
Deposit shall be released from escrow and refunded to Buyer not later than five
(5) business days following such termination.

 

(b)           Payment of the Buyer Termination Fee to Buyer shall (i) be full
consideration for the Buyer’s efforts and expenses in connection with the
bidding process, this Agreement and the transactions contemplated hereby,
including the due diligence efforts of the Buyer and its professionals and
advisors and (ii) constitute liquidated and agreed damages in respect of this
Agreement and the transactions contemplated by this Agreement, and Seller shall
have no further liability to Buyer.  Buyer believes that it is impossible to
determine accurately the amount of all damages that Buyer would incur by virtue
of a breach by Seller of its obligations to proceed with the transactions
contemplated by this Agreement, and its sole and exclusive remedy for any such
breach shall be to receive payment of the Buyer Termination Fee.  Except as
provided in this Section 7.4, Buyer shall have no right nor remedy against
Seller, at law or in equity, by reason of a breach by Seller of its obligation
to proceed with the transactions contemplated by this Agreement.

 

21

--------------------------------------------------------------------------------


 

(c)           The Buyer Termination Fee shall be afforded administrative expense
priority status pursuant to Section 503(b)(1)(A) of the Bankruptcy Code and
shall be paid upon the earlier of (i) the closing of the transactions
contemplated by an accepted Qualified Bid and (ii) entry of any Order of the
Bankruptcy Court directing payment by Seller of such amounts.

 

(d)           Notwithstanding anything contained in this Agreement to the
contrary, no Buyer Termination Fee or Seller Termination Fee shall be payable to
any party to this Agreement if such party is in material breach of any provision
of this Agreement.

 

7.5           Adequate Assurance of Future Performance; Cooperation.  The Buyer
shall be responsible for providing evidence and argument in support of the Sale
Motion in order to establish its ability to provide “adequate assurance of
future performance” (within the meaning of Section 365(f)(2)(B) of the
Bankruptcy Code) of each Assigned Agreement.  The Seller agrees to use
commercially reasonable efforts to cooperate with the Buyer in the presentation
of such evidence and argument. The Bankruptcy Court’s refusal to approve the
assumption by the Buyer of any Assigned Agreement on the grounds that “adequate
assurance of future performance” by the Buyer of such Assigned Agreement has not
been provided shall not constitute grounds for termination pursuant to
Section 8.1 hereof.  In addition, the Buyer shall reasonably cooperate with the
Seller in the Seller’s efforts to obtain the approval of the Sale Motion.

 

ARTICLE 8

 

TERMINATION RIGHTS; CLOSING DELIVERIES

 

8.1           Termination of Agreement.  The parties may terminate this
Agreement and the transactions contemplated hereby may be abandoned at any time
prior to the Closing:

 

(a)           by mutual written consent of each of Seller and Buyer at any time
prior to the Closing;

 

(b)           by Seller, if (i) the Bankruptcy Court approves a Qualified Bid
(provided, that no termination under this Section 8.1(b) shall be effective
unless and until the Buyer Termination Fee shall have been paid to Buyer);

 

(c)           by Seller, if (i) the Closing shall not have occurred on or prior
to the Termination Date (as defined in Section 2.3), unless such failure to
consummate the transactions herein is the result of a material breach of any
representation, warranty, covenant or other agreement contained in the Sale
Documents by the Seller, or (ii) upon written notice to Buyer at any time prior
to the Closing, and following written notice thereof and a cure period of five
(5) business days thereafter, if Buyer shall have breached any representation,
warranty or covenant contained in this Agreement in any material respect;

 

(d)           by Buyer, if (i) the Closing shall not have occurred on or prior
to the Termination Date, unless such failure to consummate the transactions
herein is the result of a material breach of any representation, warranty,
covenant or other agreement contained in the Sale Documents by the Buyer, or
(ii) upon written notice to Seller at any time prior to the Closing, and
following written notice thereof and a cure period of five (5) business days
thereafter, if Seller shall have breached any representation, warranty or
covenant contained in this Agreement in any material respect (provided, however,
that (1) for purposes of this Section 8.1(d), any

 

22

--------------------------------------------------------------------------------


 

representations and warranties of the Seller contained in Article 3 of this
Agreement are qualified in their entirety by those qualifications set forth in
clauses (i) through (iv) of the introductory paragraph to such Article 3, and
(2) any covenants of the Seller contained in this Agreement are qualified in
their entirety by those qualifications set forth in clauses (i) through (iii) of
the introductory paragraph to Article 5);

 

(e)           by either party, upon written notice to the other and following a
cure period of three (3) business days, if the Closing has not occurred by
5:00 p.m. Central Time on the day that is two (2) business days following the
entry of the Sale Order; provided, that (i) no stay of the Sale Order shall be
in effect, (ii) the Sale Order shall contain a waiver of the automatic ten
(10) day stay under Rule 6004(h) of the Federal Rules of Bankruptcy Procedure,
and (iii) the terminating party is not then in material breach of this
Agreement; and

 

(f)            by either party, upon written notice to the other, if (i) the Bid
Procedures Order shall not have been entered by the Bankruptcy Court by
5:00 p.m. Central Time on December 31, 2007, or (ii) the Sale Order shall not
have been entered by the Bankruptcy Court on or prior to 5 p.m. Central Time on
January 31, 2007.

 

8.2           Procedure and Effect of Termination.  In the event that either
Buyer or Seller terminates this Agreement pursuant to Section 8.1, written
notice thereof shall forthwith be given to the other parties to this Agreement,
specifying the particular provision of Section 8.1 upon which such termination
is based, and this Agreement shall terminate (subject to the payment of any
Buyer Termination Fee or Seller Termination Fee in accordance with
Section 8.1(b)) and the transactions contemplated hereby shall be cancelled,
without further action by any of the parties hereto.  If this Agreement is
terminated as provided herein:

 

(a)           upon request therefor, each party shall redeliver (or, at the
option of the party holding such documents, destroy the same) all documents,
work papers and other material of any other party relating to the transactions
contemplated hereby, whether obtained before or after the execution hereof, to
the party furnishing the same; and

 

(b)           no party hereto shall have any liability or further obligation to
any other party to this Agreement resulting from such termination except that
the provisions of this Section 8.2 shall remain in full force and effect.

 

ARTICLE 9

 

OTHER AGREEMENTS

 

9.1           Cooperation.  Buyer and Seller will, at any time, and from time to
time, after the execution of this Agreement, execute and deliver such further
instruments of conveyance and transfer and take such additional action as may be
reasonably necessary to effect, consummate, confirm or evidence the transactions
contemplated by this Agreement and the other Sale Documents (including the
exercise of good faith in the Bankruptcy Case and related proceedings).

 

9.2           Risk of Loss.  Seller assumes all risk of loss due to fire or
other casualty up to the Effective Time and Buyer shall assumes all risk of loss
subsequent to the Effective Time.

 

23

--------------------------------------------------------------------------------


 

9.3           Apportionment.  Any unpaid rents, taxes, assessments, common area
maintenance charges, expenses and other charges (“Unpaid Charges”) for which
Seller is directly or indirectly responsible and which relate to the Restaurant
Sites for periods both before and after the Effective Time shall be prorated
between Seller and Buyer on a daily basis, with Seller responsible for payment
of all such Unpaid Charges allocable to the time period up to and including the
Effective Time and with Buyer responsible for payment of all such Unpaid Charges
allocable to the time period thereafter.  Seller and Buyer agree that all such
Unpaid Charges (except to the extent reasonably disputed) shall be paid in full
by either Seller or Buyer, as the case may be, within sufficient time to prevent
any taxing agency or other creditor from making any claim.  If Seller or Buyer
pays any Unpaid Charges in full in accordance with the preceding sentence, the
other shall promptly reimburse its pro rata portion to the paying party upon
receipt of written notice of the fact and amount of such payment (subject, in
Seller’s case, to the approval of the Bankruptcy Court).  Buyer agrees to
reimburse Seller for any Prepaid Charges, including prepayments of rents,
security deposits (but only to the extent of the aggregate amount of security
deposits with respect to which the estoppel certificates for the lease to which
the security deposit relates states that no claim then exists against such
deposits), taxes, expenses and other charges made by Seller to the extent and in
the proportion that such Prepaid Charges are retained for the benefit of Buyer
or relate to periods after the Effective Time.

 

ARTICLE 10

 

DEFINITIONS

 

For purposes of this Agreement, the following terms have the meaning set forth
below:

 

“Affiliate” has the meaning ascribed to that term in Rule 405 of the Securities
Act of 1933, as amended.

 

“Encumbrance” means, with regard to any asset, a mortgage, deed of trust,
pledge, lien, collateral agreement, security interest, claim (including, without
limitation, as that term is defined in Section 101(5) of the Bankruptcy Code),
security arrangement, liability, encumbrance, accrued but unpaid taxes, tax
liens or any other interest of any nature whatsoever in respect of such asset to
the fullest extent any such interest can be eliminated under Section 363(f) of
the Bankruptcy Code; provided, however, that the term Encumbrance shall not
include the rights pursuant to Section 365(n) of the Bankruptcy Code of any
licensee under a license of “intellectual property” (as such term is defined in
Section 101(35A) of the Bankruptcy Code) or fee interests in real property such
as easements or rights of way.

 

“Final Order” means an order or judgment of the Bankruptcy Court which has not
been reversed, stayed, modified or amended and is no longer subject to appeal,
certiorari proceeding or other proceeding for review or rehearing (giving effect
to any reduction or elimination of the appeal period pursuant to an order of the
Bankruptcy Court), and as to which no appeal, certiorari proceeding, other
proceeding for review or rehearing shall then be pending.

 

“Governmental Unit” means the United States of America; any state; commonwealth;
district; territory; municipality or foreign state; and any department, agency
or

 

24

--------------------------------------------------------------------------------


 

instrumentality (including but not limited to any regulatory or administrative
authority or agency, court or arbitrational tribunal thereof) of the United
States of America (but not a United States Trustee while serving as a trustee in
a case under the Bankruptcy Code), or any state, commonwealth, district,
territory, municipality or foreign state; or other foreign or domestic
government.

 

“Knowledge” means the actual knowledge by Craig Barber or Bob Langford in their
capacity as officers and directors of Seller.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Liability” means, with respect to any Person, any Liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person.

 

“Material Adverse Effect” means an event, change or occurrence which,
individually or together with any other event, change, or occurrence, has a
material adverse impact on (i) the business conducted by Seller at the
Restaurant Sites (taken as a whole), (ii) the ability of Seller to perform its
obligations under this Agreement or to consummate the transactions contemplated
by this Agreement, or (iii) the Assets taken as a whole.

 

“Person” means any shareholder, individual, corporation, partnership, firm,
joint venture, association, joint-stock seller, trust, unincorporated
organization, regulatory body or other entity.

 

 “Release” means any release, spill, emission, leaking, plumbing, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
or migration on or into the environment or into or out of any property.

 

 “Taxes”  means (whether or not disputed) taxes of any kind, levies or other
like assessments, customs, duties, imposts, charges or fees, including, without
limitation, income taxes, gross receipts, ad valorem, value added, excise, real
property, personal property, occupancy, asset, sales, use, license, payroll,
transaction, capital, capital stock, net worth, estimated, withholding,
employment, social security, unemployment, unemployment compensation, workers’
compensation, disability, utility, severance, production, environmental, energy,
business, occupation, mercantile, franchise, premium, profits, windfall profits,
documentary, stamp, registration, transfer and gains taxes, toll charges (for
example, toll charges under Sections 367 and 1492 of the Bankruptcy Code), or
other taxes of any kind whatsoever, imposed by or payable to the United States,
or any state, country, local or foreign government or subdivision,
instrumentality, authority or agency thereof or under any treaty, convention or
compact between or among any of them, and in each instance such term shall
include any interest (including interest on deferred tax liability under
Section 453A(c) of the Bankruptcy Code and “look-back” interest under
Section 460 of the Bankruptcy Code and similar amounts of interest imposed by
the

 

25

--------------------------------------------------------------------------------


 

Bankruptcy Code), penalties, additions to tax or similar charges imposed in lieu
of a Tax or attributable to any Tax, other than taxes imposed on or payable by
Seller that are, or that are in the nature of taxes that are, based upon,
measured by or imposed with respect to capital, net worth, net receipts or net
income (including without limitation minimum taxes, tax preference items,
alternative minimum taxes, capital gains taxes, excise taxes, personal holding
company taxes and excess profits taxes).

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1         Notices, Consents, etc.  Any notices, consents or other
communication required to be sent or given hereunder by any of the parties shall
in every case be in writing and shall be deemed properly served if (a) delivered
personally, (b) delivered by registered or certified mail, in all such cases
with first class postage prepaid, return receipt requested, (c) delivered by
courier, at the addresses as set forth below or at such other addresses as may
be furnished in writing, or (d) delivered by facsimile transmission with
confirmation of successful transmission, at the numbers as set forth below or at
such other numbers as may be furnished in writing.   Any notice required herein
shall be in writing (to the individuals listed in Section 11.1, unless specified
otherwise pursuant to Section 11.1) unless specifically permitted to be given
orally.  All such notices and communications shall be deemed received upon the
actual delivery thereof in accordance with the foregoing.

 

(a)           If to Seller:

 

Barnhill’s Buffet, Inc.

1210 Briarville Road

Madison, TN 37115

Attn:  W. Craig Barber, President

Facsimile:  (615) 277-1220

 

With a copy to Seller’s counsel:

 

The Hancock Law Firm

102 Woodmont Boulevard, Suite 200

Nashville, TN 37205

Attn:  Caldwell Hancock, Esq.

Facsimile: (615) 345-0203

 

(b)           If to Buyer:

 

Star Buffet Management, Inc.

 

26

--------------------------------------------------------------------------------


 

Star Buffet Management, Inc.

1312 N. Scottsdale Road

Scottsdale, AZ 85257

Attn:  Robert E. Wheaton, Chief Executive Officer

Facsimile:  (480) 425-0494

 

With a copy to:

 

CRAIG B. WHEATON

Kilpatrick Stockton LLP

3737 Glenwood Ave., # 400

Raleigh, NC 27612

Attn: Craig B. Wheaton, Esq.

Facsimile:  (919) 510-6115

 

11.2         Severability.  The unenforceability or invalidity of any provision
of this Agreement shall not affect the enforceability or validity of any other
provision that shall remain in full force and effect and be enforceable to the
fullest extent permitted by law.

 

11.3         Amendment and Waiver.  This Agreement may not be amended, modified
or waived except by an instrument in writing signed on behalf of each of the
parties hereto.

 

11.4         Actions Necessary to Complete Transaction.  Each party will execute
all documents and take such other actions as any other party may reasonably
request in order to consummate the transactions provided for herein and to
accomplish the purposes of this Agreement, provided that Seller’s obligations
hereunder shall be subject to any limitations imposed by the Bankruptcy Court or
in connection with the Bankruptcy Case.

 

11.5         Counterparts.  For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties hereto.  Each such
counterpart shall be, and shall be deemed to be, an original instrument, but all
such counterparts taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of this Agreement by facsimile shall be
equally as effective as delivery of the original executed counterpart of this
Agreement.

 

11.6         Expenses.  Except as otherwise provided herein, each party to this
Agreement agrees to pay its own reasonable costs and expenses incurred or to be
incurred in negotiating and preparing this Agreement and in closing and carrying
out the transactions contemplated by this Agreement and the other Sale
Documents.  Each party will be responsible for their respective Taxes, directly
or indirectly attributable to the transactions contemplated by the Agreement.

 

11.7         Governing Law.  This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Tennessee, without giving effect to provisions thereof regarding
conflicts of law.  Each party and each Person claiming hereunder hereby
designates the Bankruptcy Court as the only court of proper jurisdiction and
venue for any actions or proceedings relating to this Agreement, hereby
irrevocably consents to such designation, jurisdiction and venue; and hereby
waives any objections or defenses relating to jurisdiction or venue with respect
to any action or proceeding initiated in the Bankruptcy Court;

 

27

--------------------------------------------------------------------------------


 

and hereby consents to service of process under the statutes and
rules applicable to the Bankruptcy Court.

 

11.8         Headings.  The subject headings of Articles and Sections of this
Agreement are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.

 

11.9         Incorporation of Schedules and Exhibits.  The Schedules and
Exhibits hereto are incorporated into this Agreement and will be deemed a part
hereof as if set forth herein in full.  References to “this Agreement” and the
words “herein”, “hereof” and words of similar import refer to this Agreement
(including the Schedules and Exhibits) as an entirety.  In the event of any
conflict between the provisions of this Agreement and any Schedule or Exhibit,
the provisions of this Agreement will control.  Capitalized terms used in the
Schedules have the meanings assigned to them in this Agreement.  The
Section references referred to in the Schedules are to Sections of this
Agreement, unless otherwise expressly indicated.

 

11.10       Assignment.  This Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned or delegated by Buyer or Seller in any manner whatsoever,
whether directly or by operation of law or otherwise, without the prior written
consent of the other party.  Any assignment or attempted assignment of all or
any portion of this Agreement which is not expressly permitted hereby shall be
null and void and of no force or effect.

 

11.11       Entire Agreement.  This Agreement, the other Sale Documents, and the
documents, schedules and exhibits described herein or attached or delivered
pursuant hereto collectively constitute the sole and only agreement among the
parties with respect to the subject matter hereof.  Any agreements,
representations or documentation respecting the transactions contemplated by
this Agreement, and any correspondence, discussions or course of dealing which
are not expressly set forth in this Agreement, the other Sale Documents, or the
documents, schedules and exhibits described herein or attached or delivered
pursuant hereto or are null and void, it being understood that no party has
relied on any representation not set forth in this Agreement, the other Sale
Documents or the documents, schedules and exhibits described herein or attached
or delivered pursuant hereto.

 

11.12       Third Parties.  Nothing herein express or implied is intended or
shall be construed to confer upon or give to any Person or entity, other than
the parties to this Agreement and their respective permitted successors and
assigns, any rights or remedies under or by reason of this Agreement.

 

11.13       Interpretative Matters.  Unless the context otherwise requires,
(a) all references to Articles, Sections, schedules or exhibits are to Articles,
Sections, schedules or exhibits in this Agreement, and (b) words in the singular
or plural include the singular and plural, pronouns stated in either the
masculine, the feminine or neuter gender shall include the masculine, feminine
and neuter, and (c) the term “including” shall mean by way of example and not by
way of limitation.

 

28

--------------------------------------------------------------------------------


 

11.14       No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party
hereto.

 

11.15       Time of Essence.  Time is of the essence with respect to this
Agreement.

 

11.16       Survival of Representations and Warranties.  All representations and
warranties of the parties set forth herein shall not survive the Closing and
shall not be of any force or effect thereafter.  Without limiting the foregoing,
the parties agree and acknowledge that (a) any representations and warranties of
the Seller contained in Article 3 of this Agreement and referenced in this
Section 11.16 are qualified in their entirety by those qualifications set forth
in clauses (i) through (iv) of the introductory paragraph to such Article 3, and
(b) Seller’s liability with respect to representations and warranties made by
Seller hereunder are subject to the limitations set forth herein and in
Section 8.1.

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

BARNHILL’S BUFFET, INC.

 

 

 

 

 

By:

/s/ W. CRAIG BARBER

 

 

Name:

W. CRAIG BARBER

 

 

Its:

PRESIDENT

 

 

 

 

 

 

 

 

STAR BUFFET MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Robert E. Wheaton

 

 

Name:

Robert E. Wheaton

 

Its:

PRESIDENT

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULES TO ASSET PURCHASE AGREEMENT

 

The following schedules (each a “Schedule” and together the “Schedules”) to the
Asset Purchase Agreement (the “Agreement”), dated as of the 2nd day of December,
2007, by and among Star Buffet Management, Inc., a Delaware corporation (the
“Buyer”), and Barnhill’s Buffet, Inc., a Tennessee corporation (the “Seller”),
are incorporated by reference in and made a part of the Agreement.  Capitalized
terms used but not defined in the Schedules have the meanings ascribed thereto
in the Agreement.

 

Each disclosure in a particular Schedule is made specifically, and a disclosure
made in any particular Schedule or section thereof shall not be deemed to have
been disclosed in any other section of such Schedule or in any other Schedule.

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Restaurant Locations

 

1. Huntsville, AL

2. Jonesboro, AR

3. Apopka, FL

4. Leesburg, FL

5. New Port Richey, FL

6. Ocala, FL

7. Tallahassee, FL

8. Warrington, FL

9. Bossier City, LA

10. Monroe, LA

11. Shreveport, LA

12. Columbus, MS

13. Gulfport, MS

14. Jackson, MS

15. Meridian, MS

16. Moss Point, MS

17. Starkville, MS

18. Tupelo, MS

19. Barlett, TN

20. Collierville, TN

21. Jackson, TN

 

32

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Tangible Personal Property

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Personal Property Leases; Executory Contract; Additional Contracts

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This First Amendment to the ASSET PURCHASE AGREEMENT (this “Agreement”), dated
as of December 2, 2007, is by and among BARNHILL’S BUFFET, INC., a Tennessee
corporation (the “Seller or the Company”) and STAR BUFFET MANAGEMENT, INC., a
wholly owned subsidiary of Star Buffet, Inc., a Delaware corporation, (together
with any successor and assigns, the “Buyer”).

 

RECITALS

 

WHEREAS, the Company and the Buyer entered into the Agreement, such agreement
being subject to terms and conditions set forth therein; and

 

WHEREAS, the Company and the Buyer desire to make modifications to certain terms
within the Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is agreed as follows:

 

1.             Section 2.2 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Purchase Price.  The purchase price for the sale of the Assets shall be
$5,000,000.00 in cash (the “Purchase Price”).”

 

2.             Section 2.3 of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“Closing.  The “Closing” of the transactions contemplated herein, including
payment of the Purchase Price, shall take place at the offices of the Company or
such other location in Nashville, TN as may be agreed upon, no later February 5,
2008 (the “Target Date”) (or such earlier date as Buyer and Seller may mutually
agree, the “Closing Date”); provided, that no stay of the Sale Order shall be in
effect and provided, further, that the Sale Order shall contain a waiver of the
automatic ten (10) day stay under Rule 6004(h) of the Federal Rules of
Bankruptcy Procedure; provided, further, however, that in no event unless
otherwise agreed in writing shall the Closing take place on a date which is
after February 12, 2008 (the “Termination Date”).  At the Closing, Buyer shall
pay the Purchase Price to Seller by wire transfer of immediately available funds
to one or more bank accounts of Seller, or as directed by Seller in accordance
with the terms of the Sale Order approved by the Bankruptcy Court.”

 

--------------------------------------------------------------------------------


 

3.             Exhibit A attached to the Agreement is hereby modified to exclude
the following Restaurant Locations:

 

  3. Apopka, FL

  6. Ocala, FL

12. Columbus, MS

13. Gulfport, MS

16. Moss Point, MS

 

4.             Capitalized terms used in this Amendment which are not defined in
this Amendment shall have the meaning assigned to such term or terms in the
Agreement.

 

5.             No other term or terms of the Agreement are changed, altered,
modified or amended, except as specifically set forth in this Amendment.  The
Agreement, as amended and modified by this Amendment, is hereby ratified and
remains in full force and effect.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of January 21,
2008.

 

 

 

BARNHILL’S BUFFET, INC.

 

 

 

By: /s/ W. Craig Barber

 

Name: W. Craig Barber

 

Its: President

 

 

 

 

 

 

 

STAR BUFFET MANAGEMENT, INC.

 

 

 

By: /s/ Ron Dowdy

 

Name: Ron Dowdy

 

Its: Secretary

 

--------------------------------------------------------------------------------